There was no implied assignment to the plaintiff of an easement in the defendant's lot that would put him to the alternative of abandoning his barn or becoming a manufacturer of manure. It is not and evidently cannot be found that the discharge of her sewage into his cellar is necessary for her use of her house. In some cases of reasonable easement not definitely located by contract or otherwise, there may be a question whether, on a bill in equity, each party can be compelled to bear a part of the expense of an alteration required by a change in the ownership or use of land. But here it does not appear that there is an easement. It is not a matter of law that the division of this land gave the plaintiff a right to have her sewage go into the defendant's lot, or gave him a right to have it come.
Verdict set aside.
BLODGETT, J., did not sit: the others concurred.